DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.

Summary
The Applicant arguments and claim amendments received on March 22, 2021 are entered into the file. Currently, claims 8 and 9 are amended; claims 1-7, 20, and 21 are cancelled; claims 13-18 are withdrawn; resulting in claims 8-12, 19, and 22 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 is considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, a coating amount of the anchor layer is said to be in the range of 0.5-2.0 g/m2 (first embodiment, [0046], [0104]) or in the narrower range of 1.2-1.6 g/m2 (second embodiment, [0250]). A coating amount of the adhesive layer is said to be in the range of 5.0-6.0 g/m2 (second embodiment, [0244]). The disclosure of a coating amount of the anchor layer being 5.0-6.0 g/m2 in paragraph [0285] appears to be a typographical error. It is not clear whether the Applicant intended to refer back to the adhesive layer, in which case the coating amount is correct and supported by [0244], or to refer back to the anchor layer, in which case the coating amount is incorrect and should be amended to 1.2-1.6 g/m2 as supported by [0250].
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation reciting “wherein a coating amount of the anchor layer is 5.0 g/m2 or more and 6.0 g/m2 or less” is indefinite. As noted in the objection to the specification above, the disclosure of a coating amount of the anchor layer being 5.0-6.0 g/m2 in paragraph [0285], which provides support for claim 10, appears to be a typographical error. It is not clear whether the Applicant intended to refer back to the adhesive layer, in which case the coating amount is correct, or to refer back to the anchor layer, in which case the coating amount contradicts the preferred range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 12, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2018-058218, cited on IDS) in view of Takashima et al. (JP H06198656, machine translation via EPO provided) and Yoshiharu et al. (WO 2016-203305, previously cited).
Regarding claims 8 and 12, Takano et al. teaches a decorative sheet comprising a first acrylic original member made of an acrylic resin (1; base material layer, [0026]), a pattern layer containing a urethane resin, a vinyl chloride-vinyl acetate 

    PNG
    media_image1.png
    178
    409
    media_image1.png
    Greyscale

Fig. 4 of Takano et al. (JP 2018-058218) showing a decorative sheet comprising a removable thermoplastic resin film (3), a surface layer (2), a primer layer (4), a picture layer (5), and a base material layer (1).


Takano et al. teaches that the decorative sheet may be embossed to have an uneven shape in order to have a particular desired texture or feeling ([0004]) but does not expressly teach each of the first surfaces of the first acrylic resin original member, the adhesive layer, and the anchor layer being continuous and flat. However, in the analogous art of decorative materials, Takashima et al. teaches a decorative board having excellent smoothness and gloss for use as a surface decoration material for 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Takano et al. by making each of the first surfaces of the first acrylic resin original member, the adhesive layer, and the anchor layer to be continuous and flat such that the unevenness is minimized in order to achieve a decorative sheet having a glossy finish or smooth texture, as taught by Takashima et al. 
Takano et al. in view of Takashima et al. does not expressly teach a dynamic friction coefficient of the decorative sheet. However, in the analogous art of multilayered decorative materials, Yoshiharu et al. teaches a decorative sheet (1; decorative laminate) comprising a first original member made of an acrylic resin (11; surface protective layer; p. 4, Ln 141-153), a pattern layer containing an acrylic resin as a binder and formed on a first surface of the original member (10; base material layer, Fig. 1; p. 6-7, Ln 230-261), and an anchor layer formed on a surface of the pattern layer facing away from the original member (12; adhesive layer, Fig. 1).
Yoshiharu et al. further teaches that a dynamic friction coefficient of the surface protective layer (11; first acrylic resin original member) measured according to JIS K 7125 is within a range of 1.0 or less in order to enable a sufficient surface protection effect (p. 5, Ln 197-204; p. 12, Ln 476-480).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Takano et al. in view of Takashima et al. by specifying a dynamic friction coefficient of a surface of the original member as taught by Yoshiharu et al. in order to enable a desired surface protection effect for the decorative sheet. Furthermore, Yoshiharu et al. teaches the range of 1.0 or less of a dynamic friction coefficient of the surface protective layer, which overlaps with the claimed range of 0.5 or more and 1.5 or less (claim 8) and the claimed range of 1.0 or more and 1.5 or less (claim 12). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 9, Takano et al. in view of Takashima et al. and Yoshiharu et al. teaches all of the limitations of claim 8 above, and Takano et al. further teaches that the anchor layer (2; surface layer) is formed of a cured product of a resin composition comprising an ionizing radiation curable resin and a thermoplastic resin [0040]. Takano et al. further teaches that the thermoplastic resin may be a thermoplastic urethane resin and that the ionizing radiation curable resin may be a urethane (meth) acrylate ([0042], [0048]). Therefore, Takano et al. teaches that the anchor layer is formed of an ink comprising a resin component that consists of a non-acrylic urethane resin (thermoplastic urethane resin) and further comprising an ionizing radiation curable resin (urethane (meth) acrylate
Regarding claim 19, Takano et al. in view of Takashima et al. and Yoshiharu et al. teaches all of the limitations of claim 8 above, and Takano et al. further teaches wherein the anchor layer (2; surface layer) is formed of a cured product of a resin composition containing a thermoplastic resin and an ionizing radiation curable resin, wherein the ionizing radiation curable resin is cross-linked and cured by irradiation with ionizing radiation ([0040], [0046]). Takano et al. further teaches that additives such as cross-linking agents may be optionally added to the resin composition used for forming the surface layer, indicating that the surface layer composition does not contain a curing agent [0052].
Regarding claim 22, Takano et al. in view of Takashima et al. and Yoshiharu et al. teaches all of the limitations of claim 8 above, and Takano et al. further teaches that the decorative sheet consists of the first acrylic resin original member (1; base material layer), the pattern layer (5; picture or pattern layer), the adhesive layer (4; primer layer), the anchor layer (2; surface layer), and the second acrylic resin original member (3; thermoplastic resin film) (Fig. 4, [0024]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2018-058218, cited on IDS) in view of Takashima et al. (JP H06198656, machine translation via EPO provided) and Yoshiharu et al. (WO 2016-203305, previously cited) as applied to claim 8 above, and further in view of Yokochi et al. (US 2007/0104928, previously cited).
Regarding claim 10, Takano et al. in view of Takashima et al. and Yoshiharu et al. teaches all of the limitations of claim 8 above but does not expressly teach a coating 2 in order to prevent oozing of the uncured resin to maintain a sufficient blocking effect [0087].
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the anchor layer of Takano et al. in view of Takashima et al. and Yoshiharu et al. by specifying a coating amount of the anchor layer as taught by Yokochi et al. in order to prevent oozing of the uncured resin. Furthermore, Yokochi et al. teaches the range of 1 to 20 g/m2 of a coating amount of the anchor layer, which overlaps with the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2018-058218, cited on IDS) in view of Takashima et al. (JP H06198656, machine translation via EPO provided) and Yoshiharu et al. (WO 2016-203305, previously cited) as applied to claim 8 above, and further in view of Tominaga (JP 2011-207019, previously cited).
Regarding claim 11, Takano et al. in view of Takashima et al. and Yoshiharu et al. teaches all of the limitations of claim 8 above but does not expressly teach the pattern layer containing a curing agent. However, in the analogous art of decorative sheets for building materials, Tominaga teaches a decorative sheet (Fig. 1) comprising base material made of an acrylic resin [0018], a pattern layer containing a urethane resin as a binder ([0026], [0028]), an adhesive layer [0035], a layer comprising urethane having an acrylic resin as a main chain ([0037]-[0038]), and a transparent acrylic resin layer [0040].
Tominaga further teaches a printing ink composition for forming the pattern layer comprising a cross-linking curable resin obtained by adding 3 to 10 parts by weight of an isocyanate compound (urethane curing agent) such as xylene diisocyanate (XDI) or hexamethylene diisocyanate (HDI) to 100 parts by weight of a main agent [0031]. As noted above, the main agent may include urethane resin [0028], and according to the instant specification, HDI may be used as a curing agent for curing urethane/vinyl chloride-vinyl acetate resin [0236]. Tominaga further teaches a motivation for using a crosslinking curable resin as the binder resin of the pattern layer, which is to provide flexibility while having high cohesive force after crosslinking and to show excellent adhesiveness to thermoplastic resins [0031].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern layer of Takano et al. in view of Takashima et al. and Yoshiharu et al. by incorporating a curing agent as taught by Tominaga in order to impart flexibility and cohesive force to the pattern layer and to improve adhesion of the pattern layer to adjacent thermoplastic resin layers. prima facie case of obviousness is established. See MPEP 2144.05(I).

Claims 8, 9, 12, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakie et al. (JP 2017-177729, previously cited) in view of Yoshiharu et al. (WO 2016-203305, previously cited).
Regarding claims 8 and 12, Sakie et al. teaches a decorative sheet (decorative resin molded product) comprising a first acrylic original member made of an acrylic resin (1; surface layer, [0022]), a pattern layer containing a urethane resin, a vinyl chloride-vinyl acetate resin, or combinations thereof as a binder (4; decorative layer, [0061]-[0062]), which is formed on a first surface of the first acrylic resin original member, wherein the first surface is a continuous flat surface (see annotated Fig. 8 below). Sakie et al. teaches the decorative sheet further comprising an adhesive layer containing a urethane resin and a curing agent (5; primer layer, [0072]), an anchor layer containing a urethane resin (3; base material layer or concealing layer, [0066], [0068], [0062]), and a second acrylic resin original member made of an acrylic resin and formed on a first surface of the anchor layer facing away from the adhesive layer (6; molded resin layer, Fig. 8, [0092]-[0093]). Sakie et al. further teaches the adhesive layer and the anchor layer each having continuous and flat surfaces (see annotated Fig. 8 below).

    PNG
    media_image2.png
    441
    1076
    media_image2.png
    Greyscale

Fig. 8 of Sakie et al. (JP 2017-177729) showing a decorative sheet comprising a surface layer (1; first acrylic resin original member), primer layer (5; adhesive layer), decorative layer (4; pattern layer), base material layer (3; anchor layer), and molded resin layer (6; second acrylic resin original member), wherein each of the respective first surfaces of the surface layer, primer layer, and base material layer are all continuous and flat.


Although Fig. 8 of Sakie et al. shows one configuration of the decorative sheet, the reference teaches that the adhesive layer (5; primer layer) can be formed between the anchor layer (3; base material layer) and the first acrylic resin original member (1; surface layer) for the purpose of preventing fine cracking and whitening to occur in the surface layer [0070], and further teaches that the primer layer may be provided on either a front or a back surface of the pattern layer (4; decorative layer) in order to improve adhesion with the adjacent layer [0065].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order of the layers of the decorative sheet as shown in Fig. 8 of Sakie et al. such that the pattern layer is formed on a first surface of the first acrylic resin original member, the adhesive layer is formed on a surface of the decorative layer which faces away from the first acrylic resin original 
Sakie et al. does not expressly teach a dynamic friction coefficient of a surface of the first acrylic resin original member. However, in the analogous art of multilayered decorative materials, Yoshiharu et al. teaches a decorative sheet (1; decorative laminate) comprising an original member made of an acrylic resin (11; surface protective layer; p. 4, Ln 141-153), a pattern layer containing an acrylic resin as a binder and formed on a first surface of the original member (10; base material layer, Fig. 1; p. 6-7, Ln 230-261), and an anchor layer formed on a surface of the pattern layer facing away from the original member (12; adhesive layer, Fig. 1).
Yoshiharu et al. further teaches that a dynamic friction coefficient of the surface protective layer (11; first acrylic resin original member) measured according to JIS K 7125 is within a range of 1.0 or less in order to enable a sufficient surface protection effect (p. 5, Ln 197-204; p. 12, Ln 476-480).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Sakie et al. by specifying a dynamic friction coefficient of a surface of the original member as taught by Yoshiharu et al. in order to enable a desired surface protection effect for the decorative sheet. Furthermore, Yoshiharu et al. teaches the range of 1.0 or less of a dynamic friction coefficient of the surface protective layer, which overlaps with the claimed range of 0.5 or more and 1.5 or less (claim 8) and the claimed range of 1.0 or more and 1.5 or less (claim 12). In the case where the claimed ranges overlap or lie inside ranges prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 9, Sakie et al. in view of Yoshiharu et al. teaches all of the limitations of claim 8 above, and Sakie et al. further teaches that the anchor layer is formed by depositing an ink comprising a resin component that consists of a non-acrylic urethane resin, wherein the ink used for the anchor layer can be selected from those used for the decorative layer, including a polyurethane resin binder ([0068], [0062]). However, it is noted that the limitation “formed by depositing” is considered functional language related to a method of making the product and is accorded limited weight as the language does not further limit the structure of the anchor layer.
Regarding claim 19, Sakie et al. in view of Yoshiharu et al. teaches all of the limitations of claim 8 above, and Sakie et al. further teaches wherein the anchor layer is formed of an ink composition comprising a binder resin and optional additives such that the additives such as curing agents may be excluded from the ink composition ([0068], [0062]).
Regarding claim 22, Sakie et al. in view of Yoshiharu et al. teaches all of the limitations of claim 8 above, and Sakie et al. further teaches that the decorative sheet (decorative resin molded product) consists of the first acrylic resin original member (1; surface layer), the pattern layer (4; decorative layer), the adhesive layer (5; primer layer), the anchor layer (3; base material layer or concealing layer), and the second acrylic resin original member (6; molded resin layer) (Fig. 8, [0080]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakie et al. (JP 2017-177729, previously cited) in view of Yoshiharu et al. (WO 2016-203305, previously cited) as applied to claim 8 above, and further in view of Yokochi et al. (US 2007/0104928, previously cited).
Regarding claim 10, Sakie et al. in view of Yoshiharu et al. teaches all of the limitations of claim 8 above but does not expressly teach a coating amount of the anchor layer. However, in the analogous art of multilayered decorative materials, Yokochi et al. teaches a decorative sheet (D; decorative material) comprising an original member made of an acrylic resin (2; surface resin layer, [0070]-[0074], [0082]), a pattern layer containing an acrylic resin as a binder and formed on a first surface of the original member (4; pattern ink layer, Fig. 4, [0097]), and an anchor layer formed on a surface of the pattern layer facing away from the original member (3; blocking layer, Fig. 4, [0088]). Yokochi et al. further teaches that a coating amount of the anchor layer is about 1 to 20 g/m2 in order to prevent oozing of the uncured resin to maintain a sufficient blocking effect [0087].
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the anchor layer of Sakie et al. in view of Yoshiharu et al. by specifying a coating amount of the anchor layer as taught by Yokochi et al. in order to prevent oozing of the uncured resin. Furthermore, Yokochi et al. teaches the range of 1 to 20 g/m2 of a coating amount of the anchor layer, which overlaps with the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakie et al. (JP 2017-177729, previously cited) in view of Yoshiharu et al. (WO 2016-203305, previously cited) as applied to claim 8 above, and further in view of Tominaga (JP 2011-207019, previously cited).
Regarding claim 11, Sakie et al. in view of Yoshiharu et al. teaches all of the limitations of claim 8 above but does not expressly teach the pattern layer containing a curing agent. However, in the analogous art of decorative sheets for building materials, Tominaga teaches a decorative sheet (Fig. 1) comprising base material made of an acrylic resin [0018], a pattern layer containing a urethane resin as a binder ([0026], [0028]), an adhesive layer [0035], a layer comprising urethane having an acrylic resin as a main chain ([0037]-[0038]), and a transparent acrylic resin layer [0040].
Tominaga further teaches a printing ink composition for forming the pattern layer comprising a cross-linking curable resin obtained by adding 3 to 10 parts by weight of an isocyanate compound (urethane curing agent) such as xylene diisocyanate (XDI) or hexamethylene diisocyanate (HDI) to 100 parts by weight of a main agent [0031]. As noted above, the main agent may include urethane resin [0028], and according to the instant specification, HDI may be used as a curing agent for curing a mixture of polyurethane and vinyl chloride-vinyl acetate resin [0236]. Tominaga further teaches a motivation for using a crosslinking curable resin as the binder resin of the pattern layer, which is to provide flexibility while having high cohesive force after crosslinking and to show excellent adhesiveness to thermoplastic resins [0031].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern layer of Sakie et al. in view of prima facie case of obviousness is established. See MPEP 2144.05(I).

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claims 20-21 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are moot in light of Applicant’s cancellation of claims 20-21.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim 8 filed March 22, 2021 have been considered but are moot because the new ground of rejection relies on a new combination of references that have not been addressed or challenged by the Applicant in the argument.
The Applicant argues on page 8 that Takano et al. does not teach the newly added limitations of claim 8 requiring that each of the first surface of the first acrylic 

With respect to the rejection of claim 9 over Takano et al. in view of Yoshiharu et al., the Applicant argues on pages 7-8 that the language of amended claim 9 requires any resin in the anchor layer to be limited to a non-acrylic urethane resin. These arguments are not persuasive. Amended claim 9 currently recites the limitation “wherein the anchor layer is formed by depositing an ink comprising a resin component that consists of a non-acrylic urethane resin”. Although the language of the claim does require the anchor layer ink to include a component that consists of a non-acrylic urethane resin, it is not required that all resins in the anchor layer ink composition are non-acrylic urethanes. In other words, the claim only requires there to be one resin component that is non-acrylic; therefore, there can be other components in the ink composition that may contain acrylic. As noted in the prior art rejections above, Takano et al. and Sakie et al. each teach an anchor layer made of an ink comprising a resin component that consists of a non-acrylic urethane resin, either with or without additional resin components.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinmyo et al. (US 2017/0297307) teaches an incombustible decorative sheet having good weatherability, contamination resistance, and solvent resistance (Abstract). Shinmyo et al. teaches an embodiment where the decorative sheet comprises a substrate layer (1), a design pattern layer (2), an adhesive layer (3a), an anchor layer (3b), a weather-resistant resin layer (4), and a fluorine resin layer (5) (Fig. 2).
Vermeulen (WO 2011/029637) teaches a laminated floor product having a flexible substrate (6), a printing layer (7), and a transparent coating (9), wherein a surface between two layer is preferably flat in order to enhance adhesion to the adjacent layer (Abstract, p. 9, Ln 15-29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785